In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-17-00079-CR



SAMUEL ERNEST WRIGHT A.K.A. SAMUEL EARNEST WRIGHT, Appellant

                                  V.

                  THE STATE OF TEXAS, Appellee



                On Appeal from the 371st District Court
                       Tarrant County, Texas
                     Trial Court No. 1471068D




             Before Morriss, C.J., Moseley and Burgess, JJ.
              Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           Samuel Ernest Wright, a.k.a. Samuel Earnest Wright, was convicted by a Tarrant County1

jury of family violence assault with a prior conviction,2 and the jury assessed punishment of thirty-

five years’ incarceration.

           Wright’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.                       See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

           Counsel sent a copy of the brief to Wright, provided him with a copy of the record, and

advised Wright of his right to review the record and file a pro se response. We advised Wright

that his pro se response, if any, was due on or before October 26, 2017. Wright filed neither a pro

se response nor a motion requesting an extension of time in which to file such a response.




1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.
2
    See TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (West Supp. 2017).

                                                        2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.3



                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            November 29, 2017
Date Decided:              December 8, 2017

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3